Citation Nr: 0330303	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-16 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claims on appeal.

This case was remanded by the Board in June 2001 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic psychiatric 
disorder.

3.  The medical evidence is negative for a chronic 
psychiatric disorder for many years after service separation.

4.  The medical evidence shows that there is no medical nexus 
between military service and the veteran's current 
psychiatric complaints.

5.  The medical evidence of record suggests that the 
veteran's hypertension became manifest during his period of 
active military service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as 
schizophrenia, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ §§ 1101, 
1110, 1112, 1131, 1137 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Resolving reasonable doubt in favor of the veteran, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  

In addition to the regulations cited above, where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular disease or a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to Service Connection for an Acquired Psychiatric 
Disorder

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  As such, there is no evidence of a chronic psychiatric 
disorder shown in service.  

Next, there is no evidence of psychiatric symptomatology 
after the veteran's release from service in February 1973 
until he was intermittently treated for anxiety from 1975-
1976.  Significantly, the anxiety was found to be the result 
of a post-service automobile accident.  Beginning in the mid-
1980s, over 10 years after military discharge, he was treated 
for depression and anxiety.  In the years since, he has been 
diagnosed with psychosis, paranoid schizophrenia, and schizo-
affective disorder.  Multiple VA and private medical records 
show on-going treatment for a myriad of physical and 
psychological problems through to the present time.  While it 
is clear that the veteran now experiences various psychiatric 
symptomatology, the Board places significant probative value 
on absence of any documentation of psychiatric symptoms in 
service or until more than a year after his release from 
service.  Psychiatric complaints were first noted more than a 
year after the veteran's release from service and were 
related to a post-service automobile accident.  In the 
opinion of the Board, the post-service psychiatric 
symptomatology is too remote in time to support a finding of 
in-service onset.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric complaints to active military service.  
Of note, multiple volumes of treatment records (both private 
and VA) show on-going treatment related to variously-
diagnosed psychiatric disorders but none of the evidence 
addresses the critical issue of the appeal - whether there is 
a medical nexus between the veteran's military service and 
his psychiatric complaints.  The mere contentions of the 
veteran as to a medical nexus, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his or her complaints with an event or incurrence 
while in service, will not support a claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

On the other hand, the Board places high probative value on a 
November 2002 VA medical opinion undertaken specifically to 
address the issue on appeal.  At the time of the examination, 
the physician noted that he had reviewed medical evidence 
going back to 1971, he examined the veteran and summarized 
the in-service medical history, the post-service medical 
evidence, and the veteran's employment history.  Based on his 
examination and review, the physician concluded that there 
was "no evidence that [the veteran's current psychiatric 
symptoms] began on active duty."  In the Axis V diagnosis, 
he noted the global assessment of functioning (GAF) as 40 and 
concluded that that the veteran had serious symptoms 
including suicidal ideation, ideas of reference, crying 
spells, and paranoia.  He remarked that these symptoms alone 
rendered the veteran unemployable but stressed that "there 
is no evidence that they began while on active duty."  

The Board is inclined to assign significant weight to this 
opinion because the examiner undertook a thorough review of 
the claims file prior to rendering a decision, evaluated the 
veteran's assertions that his psychiatric problems began in 
service, and conducted a mental status examination.  In 
addition, his medical opinion directly addresses the issue on 
appeal.  

Thus, in the absence of a chronic psychiatric disability 
shown during military service or a psychosis within one year 
of his release from service, and no medical evidence of a 
nexus between military service and the veteran's current 
psychiatric complaints, the claim for service connection for 
an acquired psychiatric disorder must be denied.


Entitlement to Service Connection for Hypertension

The veteran maintains that he developed hypertension during 
his period of military duty.  After a review of the evidence, 
the Board finds that the claim should be granted.  To this 
end, the Board places significant probative value on a 
December 2002 VA examination, undertaken as part of a Board 
Remand for the purpose of addressing whether the veteran's 
hypertension was related to his period of military duty.  
After reviewing the veteran's claims file and examining the 
veteran, the examiner concluded that the veteran "may indeed 
have had hypertension during military service."  Although 
the service medical records reflect only the suggestion of 
potential hypertension, the examiner clearly reviewed the 
claims file prior to rendering his medical opinion and was 
aware of the veteran's various blood pressure readings.  
Based on the evidence outlined above and, as no contrary 
evidence is of record, the Board finds that service 
connection is warranted for hypertension. 

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issues in this decision.  

First, inasmuch as the Board is allowing the claim for 
hypertension, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the VCAA have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.

Next, with respect to the claim for a psychiatric disorder, 
VA must now notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the March 2000 rating 
decision, the statement of the case, and the supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for a psychiatric 
disorder.  

Further, the RO notified him by letter dated in May 2002 of 
his due process rights under the VCAA and that he needed to 
submit evidence in support of his claim, such as doctors' 
records, medical diagnoses, and medical opinions, and that VA 
would assist him in obtaining those records.  He was also 
told that VA would assist him in obtaining relevant evidence 
in the custody of a federal agency, obtain private and lay 
evidence, conduct an examination as needed, and advise him of 
the information he should submit.  He was told what was 
needed to establish entitlement and what evidence had been 
requested on his behalf.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, hospital notes, private treatment records, 
and Social Security Administration records, to the extent 
they could be found.  Moreover, the claim was the subject of 
a Board remand and the veteran recently underwent a VA 
examination expressly for the purpose of addressing the claim 
on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim for a psychiatric 
disorder have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
this matter would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for hypertension is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



